Dallinger, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is.hereby stipulated and agreed, by and between the attorneys for the respective parties in the above-entitled case, subject to the approval of the Court, that the price at which silent dog whistles such as or similar to those marked on the invoice herein with green ink, “A”, followed by the initials (Examiner A. L. P.), were freely offered for sale for home consumption, to all purchasers in usual wholesale quantities and in the ordinary course of trade in the principal markets of *381England on the date of exportation herein, including the cost of all containers and coverings of -whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was £ 0/5/0 each, less 25%, plus 10% advance, less 3%% cash discount, plus packing.
It is further stipulated and agreed that on the date of exportation herein there was no higher export value for the silent dog whistles here involved than’the aforesaid prices for home consumption in England; and
It is further stipulated and agreed that the above-entitled case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the . Tariff Act of 1930 as amended, to be the .proper basis for the determination of the value of the. merchandise here involved, and that as to the silent dog whistles identified on the invoice with green ink A, followed-by the initials A. L. P., such value was sterling £0 5s. Od. each, less 25 per centum, plus 10 per centum advance, less 3% per centum cash discount, plus packing. Judgment will be rendered accordingly.